 Case 3:19-cv-00813-REP Document 43 Filed 05/21/20 Page 1 of 6 PageID# 1893



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                     )
CHMURA ECONOMICS &                                   )
ANALYTICS, LLC,                                      )
                                                     )
                      Plaintiff/Counterclaim         )
                      Defendant,                     )      Case No. 3:19-cv-813-REP
                                                     )
v.                                                   )
                                                     )
RICHARD LOMBARDO,                                    )
                                                     )
                      Defendant/Counterclaim         )
                      Plaintiff.                     )

     PLAINTIFF AND COUNTERCLAIM DEFENDANT’S MEMORANDUM OF LAW
        IN SUPPORT OF ITS MOTION IN LIMINE TO PRECLUDE EVIDENCE,
         QUESTIONING, OR ARGUMENT CONCERNING ANY SUBSEQUENT
               RECLASSIFICATION OF ITS ACCOUNT MANAGERS

       After terminating Defendant and Counterclaim Plaintiff Richard Lombardo’s

(“Lombardo” or “Defendant”) employment, and after he filed this lawsuit alleging that Plaintiff

and Counterclaim Defendant Chmura Economics & Analytics, LLC (“Chmura” or “Plaintiff”)

misclassified him as exempt under the Fair Labor Standards Act (“FLSA”), Chmura decided to

reclassify some of its Account Managers as non-exempt under the FLSA. Chmura respectfully

requests that this Court prohibit Lombardo from introducing or attempting to introduce any

evidence, questioning, or argument concerning its reclassification of Account Managers because

(1) such evidence is irrelevant to the claims and defenses in this action; (2) even if the evidence

was relevant (which it is not), its minimal relevance is substantially outweighed by the danger of
    Case 3:19-cv-00813-REP Document 43 Filed 05/21/20 Page 2 of 6 PageID# 1894



unfair prejudice, confusing the issues, and misleading the jury; and (3) the reclassification is

properly excludable as a subsequent remedial measure.1

I.      BACKGROUND

        During his Chmura employment, Lombardo worked as an Account Manager and a Senior

Account Manager. Chmura classified Lombardo as exempt from the overtime requirements of

the FLSA.     After terminating Lombardo’s employment, Chmura filed the above-captioned

lawsuit alleging, among other things, claims for breach of contract and misappropriation of trade

secrets. In response, Lombardo asserted a counterclaim alleging that Chmura violated the FLSA

by misclassifying him as exempt and therefore failing to pay him overtime compensation foo

hours worked in excess of forty (40) in a workweek.

        During   depositions,   Lombardo     elicited   testimony   regarding   Chmura’s    FLSA

reclassification of some of its Account Managers and Senior Account Managers after

Lombardo’s termination and the filing of his counterclaim.           See e.g., Christine Chmura

Deposition Transcript at 126:1-15 (“Q. Currently, since Mr. Lombardo’s has been terminated,

how are account managers classified? A. Some of them are exempt. Some of them are non-

exempt …. Q. Why did Chmura change from having all of their sales – well, all of the account

managers be exempt to some of them being non-exempt ….”) (ECF No. 35-29). Chmura

anticipates that Lombardo will attempt to elicit similar testimony at trial as evidence that Chmura

misclassified him as exempt during his employment. For the reasons discussed below, the Court

should preclude him from doing so.



1
  This evidence is also irrelevant because, for the reasons set forth in Chmura’s Memorandum in
Support of its Motion for Summary Judgment, Lombardo’s overtime claims should not proceed
to trial. Given that summary judgment briefing is not yet complete, however, Chmura files this
motion to preserve its other arguments. Chmura reserves the right to seek to exclude additional
evidence as appropriate based on the Court’s summary judgment rulings.
                                                2
 Case 3:19-cv-00813-REP Document 43 Filed 05/21/20 Page 3 of 6 PageID# 1895



II.       ARGUMENT

          A.     Standard of Review
          “Although the Federal Rules of Evidence do not explicitly authorize in limine rulings, the

practice has developed pursuant to the district court’s inherent authority to manage the course of

trials.” Luce v. United States, 469 U.S. 38, 41 n. 4 (1984). The purpose of a motion in limine is

to permit the trial court “to rule in advance of trial on the relevance of certain forecasted

evidence, as to issues that are definitely set for trial, without lengthy argument at, or interruption

of, the trial.” United States v. Gibson¸ No. 2:17cr126, 2018 U.S. Dist. LEXIS 173850, * 4 (E.D.

Va. Oct. 9, 2018) (citation omitted). Motions in limine “serve important gatekeeping functions

by allowing the trial judge to eliminate from consideration evidence that should not be presented

to the jury.” Id. (citation omitted). The district court has discretion whether to grant a motion in

limine.     Cougill v. Prospect Mortg., LLC, No. 1:13cv1433(JCC/TRJ), 2014 U.S. Dist. LEXIS

12362, * 3 (E.D. Va. Jan. 31, 2014) (citation omitted).

          B.     The Court Should Preclude Lombardo from Introducing Evidence,
                 Questioning, or Argument Regarding Chmura’s Reclassification of Some of
                 Its Account Managers as Exempt after Lombardo’s Termination

          The Federal Rules of Evidence provide three independent grounds for precluding

Lombardo from introducing any evidence, questioning, or argument regarding Chmura’s

reclassification of some of its Account Managers as exempt after Lombardo’s termination.

          First, this evidence is not relevant under Fed. R. Evid. 401 and therefore must be

excluded under Fed. R. Evid. 402. Under the Federal Rules of Evidence, evidence is relevant if

“(a) it has any tendency to make a fact more or less probable than it would be without the

evidence; and (b) the fact is of consequence in determining the action.” Fed. R. Evid. 401. If the

evidence does not pass this standard, it is inadmissible.        Fed. R. Evid. 402.      Lombardo’s


                                                  3
 Case 3:19-cv-00813-REP Document 43 Filed 05/21/20 Page 4 of 6 PageID# 1896



counterclaim concerns only his classification as exempt from the FLSA’s overtime requirements.

His exempt status “must be determined on the basis of whether [his] salary and duties meet the

requirements” of an exemption. 29 C.F.R. § 541.2. Chmura’s reclassification of other Account

Managers after Lombardo’s termination (at a time when he was a Senior Account Manager) thus

has no bearing on the merits of his FLSA claim. This evidence is inadmissible. Fed. R. Evid.

402.

       Second, even if evidence of Chmura’s subsequent reclassification of some of its Account

Managers was relevant (which it is not), its relevance is substantially outweighed by the danger

of unfair prejudice, confusing the issues, and misleading the jury. Fed. R. Evid. 403. As noted

above, Lombardo’s exempt status must be determined based on his individual circumstances.

Accordingly, Chmura’s treatment of other Account Managers after Lombardo’s termination at

best has minimal—and, in actuality, no—relevance to Lombardo’s counterclaim. The danger of

unfair prejudice, confusing the issues, and misleading the jury this evidence creates, on the other

hand, is substantial. For example, a jury may confuse Chmura’s non-exempt classification of

other Account Managers based on their specific circumstances as evidence that it misclassified

Lombardo as exempt. In that regard, permitting Lombardo to introduce this evidence will

unfairly prejudice Chmura’s ability to litigate Lombardo’s exempt status on the merits of his

circumstances. For this reason alone, the Court must exclude this evidence from trial.

       Finally, Chmura’s reclassification of some its Account Managers as non-exempt is a

subsequent remedial measure under Fed. R. Evid. 407. As such, this evidence “is not admissible

to prove negligence; culpable conduct; a defect in a product or its design; or a need for a warning

or instruction.” Fed. R. Evid. 407. Fed. R. Evid. 407 defines subsequent remedial measures as

“measures … that would have made an earlier injury or harm less likely to occur.” Id. Evidence



                                                4
 Case 3:19-cv-00813-REP Document 43 Filed 05/21/20 Page 5 of 6 PageID# 1897



of subsequent remedial measures are excluded because: (1) they are of limited probative value as

an admission of fault; and (2) there is a strong “social policy of encouraging people to take, or at

least not discouraging them from taking, steps in furtherance of added safety.” Id., advisory

committee’s notes.

       “Although subsequent remedial measures are generally the focus of tort actions, courts

have applied Rule 407 in employment suits, including FLSA cases.” Torres v. Rock & River

Food Inc.¸ 201 F. Supp. 3d 1373, 1373-1374 (S.D. Fla. 2016) (citing cases). In particular, courts

have excluded under Fed. R. Evid. 407 evidence of an employer’s subsequent changes to its

FLSA practices. E.g., Torres, 201 F. Supp. 3d at 1373-1374 (excluding evidence of the

defendant’s changes to its timekeeping procedures as a subsequent remedial measure under Fed.

R. Evid. 407).

       Chmura’s reclassification of some its Account Managers as non-exempt after

Lombardo’s termination and after Lombardo filed his counterclaim is a subsequent remedial

measure because it would have made Lombardo’s alleged harm (i.e., lack of proper overtime

pay) “less likely to occur.” See Holick v. Cellular Sales of N.Y., LLC, No. 13-CV-738, 2014 U.S.

Dist. LEXIS 133966, * 5-6 (N.D.N.Y. Sept. 24, 2014) (finding that the defendants’

reclassification of their workforce after the plaintiffs’ FLSA suit was a subsequent remedial

measure). As such, the Court should preclude Lombardo from introducing this evidence to prove

Chmura’s liability for allegedly misclassifying him as exempt.

III.   CONCLUSION

       For the reasons discussed above, Chmura respectfully requests that the Court grant this

Motion in Limine and preclude Lombardo from introducing any evidence, questioning, or




                                                 5
 Case 3:19-cv-00813-REP Document 43 Filed 05/21/20 Page 6 of 6 PageID# 1898



argument concerning any subsequent reclassification of Chmura’s Account Managers as non-

exempt under the FLSA.

Dated: May 21, 2020

                                           ___________/s/________________
                                           Rodney A. Satterwhite (VA Bar No. 32907)
                                           Christopher M. Michalik (VA Bar No. 47817)
                                           Heidi E. Siegmund (VA Bar No. 89569)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, Virginia 23219
                                           (Office) (804) 775-1000
                                           (Fax) (804) 698-2158
                                           rsatterwhite@mcguirewoods.com
                                           cmichalik@mcguirewoods.com
                                           hsiegmund@mcguirewoods.com

                                           Counsel for Plaintiff/Counterclaim Defendant




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of May, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System, which will send a notification of such

filing (NEF) to all counsel of record.


                                               /s/
                                           Heidi E. Siegmund (VSB No. 89569)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, VA 23219
                                           Tel: (804) 775-1000
                                           Fax: (804) 775-1061
                                           hsiegmund@mcguirewoods.com

                                           Counsel for Plaintiff/Counterclaim Defendant



                                              6
